844 So. 2d 817 (2003)
Gary HARALSON, Appellant,
v.
STATE of Florida, et al., Appellee.
No. 5D03-39.
District Court of Appeal of Florida, Fifth District.
May 16, 2003.
Gary Haralson, Clermont, Pro Se.
Beverly Wood Gibson, Assistant General Counsel, Department of Corrections, Tallahassee, for Appellee, Department of Corrections.
No Appearance for Appellee, State of Florida.
PER CURIAM.
Gary Haralson appeals the denial of his petition for writ of habeas corpus. He contends that the trial court erred when it denied his petition without affording him an opportunity to serve a reply to the response filed by the Florida Department of Corrections ("DOC"). We agree that Haralson should have been given the opportunity to file a reply to DOC's response. See Fla. R.App. P. 9.100(k); Bard v. Wolson, 687 So. 2d 254 (Fla. 1st DCA 1996). Accordingly, we reverse the order and remand for further proceedings so that Haralson has an opportunity to reply to DOC's response.
REVERSED AND REMANDED.
GRIFFIN, ORFINGER and MONACO, JJ., concur.